 Case: 2:20-cv-04841-JLG-EPD Doc #: 5 Filed: 03/05/21 Page: 1 of 2 PAGEID #: 40



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Marcquis Mayfield,

             Plaintiff,

        v.                                  Case No. 2:20-cv-4841

Department of Rehabilitation
and Correction, et al.,

             Defendants.

                                    ORDER
        This is an action under 42 U.S.C. §1983 filed by Marcquis
Mayfield, an Ohio pro se inmate, against the Ohio Department of
Rehabilitation and Correction (“ODRC”), the warden of the Ross
Correctional Institution, and Mr. Stutz, a “corrections officer-
maintenance worker.”        Plaintiff alleged that when Mr. Stutz drove
by him in a golf cart, plaintiff was stuck by eight large pieces of
wood.    Plaintiff further alleged that Mr. Stutz failed to stop to
check on plaintiff’s condition, and later was personally involved
in an unconstitutional “cover-up scheme” when plaintiff filed a
grievance about the incident.
        On February 4, 2021, the magistrate judge filed a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.      28   U.S.C.    §1915A(a)-(b)(1).       The   magistrate     judge
concluded that any claims against ODRC and against the warden and
Mr. Stutz in their official capacities were barred under the
Eleventh Amendment and that plaintiff had failed to allege facts
 Case: 2:20-cv-04841-JLG-EPD Doc #: 5 Filed: 03/05/21 Page: 2 of 2 PAGEID #: 41



which would support a claim against the warden in his individual
capacity. The magistrate judge recommended dismissing these claims
for failure to state a claim on which relief may be granted.                 The
magistrate judge further recommended that plaintiff be permitted to
proceed on his claim against Mr. Stutz in his individual capacity.
     The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation would result in a waiver of the right to have the
district judge review the report and recommendation de novo and a
waiver of the right to appeal the judgment of the district court.
Doc. 4, pp. 7-8.       The time period for filing objections to the
report and recommendation has expired, and no objections to the
report and recommendation have been filed.
     The court agrees with the report and recommendation (Doc. 4),
and it is hereby adopted.        The claims against ODRC and against the
warden and Mr. Stutz in their official capacities are dismissed
pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a
claim on which relieve may be granted.          The clerk is instructed to
terminate the Department of Rehabilitation and Corrections and the
Ross Correctional Institution warden as parties. Plaintiff will be
permitted   to   proceed    on   his   claim   against    Mr.   Stutz   in   his
individual capacity.


Date: March 5, 2021                       s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
